NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                        No. 15-16721

                   Petitioner-Appellee,           D.C. No. 1:15-cv-00418-LJO-SAB

   v.
                                                  MEMORANDUM*
 JAMES W. WITT,

                   Respondent-Appellant.

                     Appeal from the United States District Court
                        for the Eastern District of California
                     Lawrence J. O’Neill, Chief Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        James W. Witt appeals pro se from the district court’s order granting the

Internal Revenue Service’s (“IRS”) petition to enforce a summons. We have

jurisdiction under 28 U.S.C. § 1291. We review for clear error the district court’s

summons-enforcement decision. United States v. Richey, 632 F.3d 559, 563 (9th

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2011). We affirm.

      The district court did not clearly err by granting the petition because the

United States met its burden of establishing its prima facie case for enforcement of

the IRS summons, and Witt failed to rebut that showing. See United States v.

Powell, 379 U.S. 48, 57-58 (1964) (setting forth requirements for establishing a

prima facie case for enforcement, and explaining that the burden is on the taxpayer

to show an abuse of the process); United States v. Dynavac, Inc., 6 F.3d 1407,

1414 (9th Cir. 1993) (once a prima facie case is made a heavy burden is placed on

the taxpayer to show an abuse of process or the lack of institutional good faith).

      We reject as without merit Witt’s contentions that the district court was

biased and violated his due process rights.

      Witt’s motion filed on April 21, 2016, is denied.

      AFFIRMED.




                                          2                                    15-16721